Title: To Thomas Jefferson from André Limozin, 20 October 1787
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 20th october 1787.

Since my former of the 16th. instant, I have received the Letter your Excellency hath honored me with the 17th of this Month. Altho Cap. Crawford was condemned to pay the wages of the 6 American Sailors amongst his crew and likewise their discharge, Mr. Rueland Correspondent of Captn. Crawford hath refused to comply with the admiraltys verdict under the pretext that Captn. Crawford is no more Master of the Said Ship that he is gone over to England to be imployed in the British Navy, in consequence of which departure Mr. Ruelan pretends that these men have no more reason to fear to be impressed, that more over the action of these Sailors being layd against a Man who at present has no more concern in the matter it must be lookd upon as void. Mr. Ruelan thinks I suppose that these Sailors being poor will not be able to advance money to obtain Justice, but I shall advance it, and do every thing which is necessary to make them free. I shall not suffer any american individualls molested as long as your Excellency will be pleased to grant me his Confidence. Nevertheless I think your Excellency should do very well to advise Congress to take it in Consideration that it is absolutly necessary for the American Nation, and its interest to have either Agents or Consuls legally appointed in France, and as long as things will remain as they are now, your Excellency will find at last how often your  Nation will be molested by that neglect. I beg of your Excellency to consider that there are but very few who would disburse their money in advance to the Lawyers (nay even take the troubles I was at) to procure Justice, and prevent molestation. Mr. Ruelan’s Lawyer said at Court, I am indeed Surprised that Such a Noted Merchant as Mr. Andre Limozin will act as an Agent for the United States, altho he hath no apointment, for I defy him to shew any at least a legal one; therefore he should not meddle into business which dont concern him: and it is as clear as the day that these disobedient sailors are Supported by that Merchant in their awker behavior.
I have the honor to be with the highest regard Your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

